Citation Nr: 9900531	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-43 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of entitlement to Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from August 1918 to July 1919.  
He died July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) administrative 
determinations of October 1992 and June 1993.  The case was 
previously remanded to the RO in June 1997.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant essentially contends that she was still married 
to the veteran at the time of his death; that she never 
consented to or received notice of a divorce; and that, in 
effect, the veteran deserted her by disappearing into a VA 
Domiciliary where she was unable to locate him again.  Thus, 
she asserts, she was not at fault in the separation.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the appellants recognition as the 
surviving spouse of the veteran for the purpose of 
entitlement to Department of Veterans Affairs (VA) benefits


FINDINGS OF FACT

1.  The appellant and the veteran entered into a valid 
marriage in June 1968.

2.  There was no valid termination of the marriage prior to 
the veterans death.  

3.  The veteran and the appellant did not live together after 
August 16, 1968.

4.  The appellant has not been shown to have been without 
fault in the separation.


CONCLUSION OF LAW

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of entitlement to Department of 
Veterans Affairs (VA) benefits is not established.  
38 U.S.C.A. §§ 101(3), 5107(a) (West 1991); 38 C.F.R. §§ 
3.1(j), 3.50, 3.53 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we find that the appellants claim is well-
grounded; that is, it is plausible.  38 U.S.C.A. § 5107(a) 
(West 1991) ; Murphy v. Derwinski, 1 Vet.App. 78 (1991).  The 
relevant facts have been properly developed to the extent 
feasible without additional cooperation from the appellant, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellants claim has been satisfied.  Id.   

The appellant claims that she is the surviving spouse of the 
veteran.  The term surviving spouse means a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veterans death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veterans death, except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 U.S.C.A. § 101(3) (West 
1991); 38 C.F.R. § 3.50(b) (1998).  A spouse of a veteran is 
a person whose marriage to the veteran is valid according to 
the law of the place where the parties resided at the time of 
the marriage or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. § 
103(c) (West 1991); 38 C.F.R. §§ 3.1(j), 3.50(a) (1998).  

The RO denied the claim on the bases that her marriage to the 
veteran was not shown to be valid, since it was not shown 
that his prior marriages had been properly terminated; that a 
deemed valid marriage could not be established, because it 
appeared that the veteran had obtained a divorce form the 
appellant; and that continuous cohabitation had not been 
shown.  For reasons to be discussed, although we find that 
the appellant did have a valid marriage to the veteran, which 
was not terminated at the time of death, continuous 
cohabitation has not been shown, and, therefore, the weight 
of the evidence is against the appellants claim. 

Regarding the first element, whether the appellant had a 
valid marriage to the veteran, a careful scrutiny of the 
claims file discloses documentation of the veterans marriage 
to Nellie in 1916; divorce from Nellie in 1921; the death of 
his reported second wife, Catherine (or Katherine), in 1929; 
marriage to Linda (Linda One) in October 1953; divorce from 
Linda One in June 1963; marriage to Linda (Linda Two) in 
September 1963, and divorce from Linda Two in November 1964.  
Thus, there was no known impediment to the veterans marriage 
to the appellant in June 1968, and the marriage is assumed 
valid.  38 U.S.C.A. § 103(c) (West 1991); 38 C.F.R. §§ 
3.1(j), 3.50(a) (1998).  

Concerning the remaining elements for consideration, whether 
the marriage was terminated, and whether there was continuous 
cohabitation, a recitation of the pertinent evidence is in 
order.  On remand, the RO attempted to obtain additional 
evidence of the veterans periods of hospitalization and 
domiciliary residences during the relevant time period, i.e., 
from his marriage to the appellant in June 1968 to his death 
in July 1973.  All available records were submitted; any 
others were noted to have been destroyed.  The appellant 
refused delivery of a request for additional information from 
her in September 1997.  Consequently, a decision must be made 
on the evidence of record.

This evidence shows that the veteran led a peripatetic 
existence during the applicable time period, moving from one 
VA Domiciliary to another, often across the country, 
interrupted by occasional hospitalizations.  In August 1967, 
he was admitted to the VA Domiciliary Center in Dublin, 
Georgia (hereinafter, Dublin VAC).  

On June 7, 1968, the veteran and the appellant filed an 
application for a marriage license in Thomas County, Georgia; 
both applicants were residents of the state of Georgia.  The 
veteran reported on prior marriage.  A marriage certificate 
shows that they were married that day in Thomas County, 
Georgia.  On June 10, 1968, the veteran completed a VA 
Declaration of Marital Status form, in which he stated 
that his present spouse was Ima Jean and that they had 
been married June 7, 1968.  He reported that his current 
address was the Dublin VAC, while his wifes was in 
Thomasville, Georgia, but stated that they lived together.  
On June 17, 1968, the veteran was sent a letter, at the 
Dublin VAC, from the VARO, requesting a certified copy of the 
marriage certificate.  Patient or Member Status Change 
forms indicate that the veteran was released on trial visit 
or furlough on July 22, 1968, and that he returned from 
such on July 23, 1968.  

In a letter dated July 24, 1968, requesting that the marriage 
certificate be returned to her, the appellant signed her name 
Jean.  On July 29, 1968, in Laurens County, the veteran 
appeared before a notary, and signed a Libel for Divorce 
against a Jan D.  In this complaint, he stated that 
Jan was a non-resident of Georgia, and that he and Jan 
had been married June 7, 1968, in Thomas County.  He attested 
that the lived together until June 9, 1968, and provided an 
affidavit attesting that he did not know her current address.  
Based on this information, on August 2, 1968, the Court found 
that the defendant, Jan, was a non-resident, and 
authorized service by publication.  Service by publication 
was effected by publishing notice on four occasions from 
August 3, to September 14, 1968, in Laurens County.  

In the meantime, on August 16, 1968, the appellant, 
identifying herself as Jean, wrote to the VA requesting 
an apportionment of benefits.  She stated that she and the 
veteran were not living together, and that he lived in 
Dublin.  On August 30, 1968, the veteran was notified of the 
appellants request for apportionment, and the appellant was 
asked, by separate letter, to supply financial information.  
In her response, dated September 2, 1968, which she signed 
Ima Jean, the appellant stated that the veteran was 
impossible to live with, because of his immoral sex 
habits.  She stated that she did not plan to return to him.  
On September 3, 1968, the veteran submitted a response to the 
VAs letter to him, stating that he and Ima Jean had 
lived together for two days, and that they had separated 
because she refused to have sexual relations.  He stated that 
he had filed for divorce.  In a letter dated September 4, 
1968, he stated that his attorney had told him that his 
divorce from Ima Jean would be final October 3, 1968.  

In response, the RO sent a letter to the appellant, informing 
her that her husband was obtaining a divorce.  A letter was 
received from the appellant on October 1, 1968, in which she 
stated that she had no knowledge of any divorce proceeding 
against her, and that she had not been served.  On October 3, 
1968, a divorce decree was entered between the veteran and 
Jan.  

On January 31, 1969, the veteran was admitted to the hospital 
from the Dublin VAC, and on February 12, 1969, he was 
discharged back to the Dublin VAC.  On May 5, 1969, he was 
reported to be absent without leave from the Dublin VAC.  On 
May 20, 1969, he showed up at the White City, Oregon, VA 
Domiciliary, and thereafter, he drifted among various VA 
facilities, including Mountain Home, Tennessee, Wadsworth, 
Kansas, Prescott, Arizona, and Dayton, Ohio.  From August 
1972 to April 1973, he was hospitalized in Mountain Home, 
and, during this hospitalization, from October to November, a 
social history was obtained.  According to this report, a 
cousin was listed as next of kin; however, little or no 
family interest had been shown in the veteran.  He had been 
married, but his wife was now deceased.  He stated that they 
had had a son, who had died, but at other times, he said his 
son was alive.  He was very confused with marked memory 
impairment, and, during this hospitalization, he was declared 
incompetent for VA purposes.  In July 1973, he suffered a 
cerebrovascular accident, and several days later, he died.  
His death certificate indicated that he was widowed, but 
since the information was evidently obtained from the veteran 
during a time when he was found incompetent, with mental 
confusion, it cannot be considered credible.

In March 1975, the appellant wrote, stating that she was the 
separated wife of the veteran, and that about three years 
earlier, she had been advised that the veteran no longer 
lived at the Dublin VAC.  She wished to contact him to get 
their marital status ended, etc.  The VA responded, four 
days after the date of the letter, that the veteran had died; 
however, this letter, sent to the address provided by the 
appellant, was returned to the VA marked addressee 
unknown.  The returned letter was received at the VA 15 
days after the date of the appellants letter.  

Correspondence was next received from the appellant in July 
1992, when she filed a claim for death pension benefits as 
the surviving spouse of the veteran.  In connection with her 
appeal, she submitted several written statements and 
testified at a hearing before a hearing officer in March 
1994, claiming that she and the veteran had lived together 
from the date of their marriage in July 1968 until mid-April 
1969, in Thomasville, except for travel and brief periods 
when he was hospitalized.  In mid-April, she accompanied him 
to the Dublin VAC, and states that she never saw him again, 
although, after numerous attempts to reach him by phone and 
by letter, he called her in early May 1969.  The next time 
she tried to call him, she was unable to reach him or obtain 
any information about his location.  She states that after 
that, she attempted on many occasions to locate the veteran.  
She also testified that she is not Jan and has never gone 
by the name of Jan, and that she and the veteran had 
never been divorced.  She did not know how the veteran filed 
for divorce, since they were living together at the time.  
She also wrote, in February 1995, further describing the 
immoral sex acts she had referred to in her earlier 
correspondence, but she stated that she had continued to live 
with him without submitting to such acts.  She also claimed 
that she was unaware that he had been married four times 
previously, or that the veteran had a child, prior to the 
marriage.  She feels that in view of these facts, she was not 
at fault in the separation.    

Addressing, first of all, whether the veteran and the 
appellant were divorced, the law provides that the law of the 
place where the parties resided at the time of the marriage, 
or the law of the place where the parties resided when the 
right to benefits accrues, determines whether a marriage is 
valid.  38 C.F.R. § 3.1(j) (1998).  In this case, the law of 
the state, Georgia, does not specifically address the 
question of whether a divorce is valid, when the name of one 
of the parties is wrong.  However, regarding service by 
publication, such service is limited to instances in which 
the person is outside the state, or cannot be found within 
the state, or conceals himself to avoid service.  GA. CODE 
ANN. § 9-11-4(e)(1)(A).  In this case, there is no evidence 
that the veteran was unable to locate the appellant, that she 
was out of the state, or that she was avoiding service.  
Moreover, where service is ordered by publication, the law 
provides that [t]he published notice shall contain the name 
of the parties plaintiff and defendant, . . .  GA. CODE ANN. 
§ 9-11-4(e)(1)(C) (emphasis added).  Since the service by 
publication in this case referred to a Jan, rather than 
the appellants name, we believe that the service was not 
effected, and the divorce is not valid, for purposes of this 
appeal.  

This conclusion is reached, despite the fact that 
correspondence was received from the appellant during that 
time period, during which she identified herself as Jean, 
indicating that she, at times at least, went by the name 
Jean, her middle name, which is similar to Jan.  
However, it is apparent from correspondence from the veteran 
at that time, in which he referred to the appellant by her 
correct name, Ima Jean, on several occasions, that he was 
aware of her legal name.  Since he knew her name, but did not 
use it, and he submitted an affidavit stating she did not 
reside in the state, which was not true, and which he had no 
reason to believe, we can only conclude that he was 
attempting to obtain a divorce from the appellant, unlawfully 
without her knowledge.  It is noteworthy, however, that the 
appellant was notified by the VA in September 1968, that the 
veteran was seeking a divorce against her, and she did not 
take any action based on that, and in her later 
correspondence, she denied any knowledge of a divorce 
proceeding.  Nevertheless, in view of the fact that the 
divorce service and decree did not contain the appellants 
correct legal name, although known to the veteran, the 
divorce cannot be considered valid, for VA purposes.  It must 
be emphasized that our interpretation of the effect of the 
state law in this case has no force outside this decision.  

Turning to the remaining element, whether there was 
continuous cohabitation, the appellant currently claims that 
she and the veteran resided together from June 1968 until 
April 1969, and that their separation was caused by a 
combination of the veterans disappearance, his requests for 
immoral sex acts, and his deceit regarding his prior 
marriages and child.  In determining whether there was 
continuous cohabitation, the statement of the surviving 
spouse must be accepted in the absence of contradictory 
information.  38 C.F.R. § 3.53(b) (1996).  Moreover, 
continuous cohabitation may be found if there is a 
separation, but it is not due to fault on the part of the 
surviving spouse.  38 C.F.R. § 3.53(a) (1996).  However, in 
this case, there is contradictory information.  The veteran, 
for example, stated in his divorce complaint that they had 
only lived together until June 9, two days after their 
marriage.  However, on June 10, when he submitted a VA 
declaration of marital status, they were reportedly living 
together.  Nevertheless, according to the appellants August 
16th letter, they were no longer living together by that 
time.  Consequently, the separation occurred at some point 
between June 10 and August 16.  In this regard, although the 
veteran was in the Dublin VAC during most of this time 
period, a separation by mutual consent for reasons of health, 
without intent of the surviving spouse to desert the veteran, 
does not interrupt continuous cohabitation.  38 C.F.R. § 
3.53(b) (1998).  However, the appellants statement that they 
lived together until April 1969 is not credible, being 
contradicted by her own, contemporaneous written statement.  
In addition, the veteran was hospitalized from January 31, to 
February 12, 1969, a fact she neglected to mention.

Regarding the reasons for the separation, the veteran stated 
that it was because the appellant refused to consent to 
sexual relations; the appellant states that it was because 
the veteran requested sexual relations were immoral.  Her 
statement alone, without any explanation of attempts to work 
out a solution to the problem, other circumstances, if any, 
involved in the separation, or supporting evidence that the 
separation was the veterans fault, are insufficient to place 
the evidence in equipoise, particularly in view of the above-
mentioned credibility problems.  Nevertheless, the veteran 
has credibility problem as well, and, pursuant to the remand, 
in August 1997, the appellant was asked to provide supporting 
evidence for her assertions that she and the veteran had 
lived together until he disappeared, and for an explanation 
of the reasons for the separation.  However, she refused 
delivery of the letter.  The duty to assist is not always a 
one-way street.  If a [claimant] wishes help, [s]he cannot 
passively wait for it in those circumstances where [s]he may 
or should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 190, 193 (1991).  
In this case, without a credible accounting of the reasons 
for the separation up until the veterans disappearance in 
May 1969, the evidence is insufficient to conclude that the 
appellant was not at fault in the separation.  In this 
regard, we note that the record does not show any attempts on 
the part of the appellant, to contact the veteran between 
October 1968, when she was informed by the VA that he husband 
was seeking a divorce, and 1975, when she wrote the VA 
requesting information.  Consequently, the preponderance of 
the evidence is against the appellants claim.  


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of entitlement to Department of 
Veterans Affairs (VA) benefits is denied.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
